         Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 1 of 16




IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________________


UNITED STATES OF AMERICA,


             V.
                                                  DNYN 8:18CR00069-001


TYLER HARGRAVE,

                        Defendant.
______________________________________________________________________________



                          SENTENCING MEMORANDUM




DATED:       November 5, 2018              LISA A. PEEBLES
                                           Federal Public Defender


                                     By:
                                           Randi J. Bianco
                                           Assistant Federal Public Defender
                                           Bar Roll No. 507514
                                           Clinton Exchange, 3rd Floor
                                           4 Clinton Street
                                           Syracuse, New York 13202
                                           (315) 701-0080
         Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 2 of 16




I.     PRELIMINARY STATEMENT

       On August 8, 2018, absent a written plea agreement, Tyler Hargrave (hereinafter “Tyler”)

pled guilty to one count of transportation of child pornography (Count 1) in violation of 18

U.S.C. §§ 2252A(a)(1), (b)((1) and 8(A); receipt of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(2)(A) and (b)((1)(Count 2); and possession of child pornography (counts 3-4) in

violation of 18 U.S.C. §§ 2252A(a)(5)(b) and (b)(1) and 2256(8)(A).

       A Presentence Investigation Report [hereinafter “PSR”] was prepared by the United

States Probation Department on October 10, 2018, in anticipation of Tyler’s sentencing.

According to the PSR, his total offense level is 37 (after acceptance) and his Criminal History

Category is 1, resulting in a guideline imprisonment range of 210 to 262 months. Tyler’s

sentencing is scheduled for December 4, 2018. Tyler has raised his objections to the factual

contents contained in the PSR with probation, including the restitution request for the victim of

$25,000 and attorney’s fees totaling $33, 415 (Paragraph 22).

       Additionally, the defense submits that based on the arguments below, many of the

sentencing enhancements set forth in U.S.S.G §2G2.2 should be rejected and that based on the

18 USC §3553 factors present, a non-guideline sentence is appropriate. Tyler further objects to

the cumulative counting for distribution of the images in paragraphs 29 and 31 of the PSR. In

paragraph 29, Tyler was given a five-point enhancement for engaging in the distribution of child

pornography (not for pecuniary gain) under U.S.S.G. § 2G2.2(b)(3)(B). In paragraph 31, he was

given a two-point enhancement for distribution of the images that involved the use of a computer

under U.S.S.G. § 2G2.2(b)(7)(D). Both enhancements involve the same act of distribution.

Although the guidelines allow for the cumulative counting, it seems fundamentally unfair to

punish Tyler twice for the same conduct. Such a calculation overinflates his guidelines.



                                                 1
         Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 3 of 16




       The Supreme Court decision in United States v. Booker, 543 U.S. 220 (2005), held the

sentencing guideline range to be only advisory. See 18 U.S.C. § 3553(a)(4). In determining a

sentence, a Court must not only consider Guideline calculations, but also equally take into

account all other statutory concerns regarding the purpose of punishment listed in 18 U.S.C. §

3553(a)(2), as well as the unique circumstances of the Defendant. See § 3553(a) (Supp. 2004).

       The Sentencing Reform Act provides, in part, that:

       The Court shall impose a sentence sufficient, but not greater than necessary, to comply
       with the purposes set forth in this subsection. The Court, in determining the particular
       sentence to be imposed, shall consider-

               (1)   the nature and circumstances of the offense and the history and
                     characteristics of the defendant; [and]
               (2)   the need for the sentence imposed-
                   (A)       to reflect the seriousness of the offense, to promote respect for the
                             law, and to provide just punishment for the offense;
                   (B)       to afford adequate deterrence to criminal conduct;
                   (C)       to protect the public from further crimes of the defendant; and
                   (D)       to provide the defendant with needed educational or vocational
                             training, medical care, or other correctional treatment in the most
                             effective manner. 18 U.S.C. §3553(a).


       In light of Booker and the return of discretion to the sentencing courts, the defense

respectfully requests this Court depart downward and give Tyler a non-guideline sentence of 60

months plus post-release supervision.

II.    TYLER’S BACKGROUND AND PERSONAL HISTORY

       A careful consideration of Tyler’s young age, personal history, and the totality of relevant

circumstances surrounding the offense should lead this Court to conclude that a downward

departure from the sentencing guidelines is appropriate. A downward departure to 60 months

plus post-release supervision would result in a sentence sufficient, but not greater than necessary,

to accomplish the purposes of punishment. Tyler was 17 years old when the offense began and



                                                 2
         Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 4 of 16




only 19 years old at the time of his arrest. Most importantly, there are no allegations that Tyler

inappropriately touched a child or tried to communicate with a child via the internet or

elsewhere. This is significant. Whether a child pornographer has had or has attempted to have

contact is an important distinction, as there may be significant, relevant differences between

these two groups. United States v. Brown, 843 F.3d 73, 83 (2d. Cir 2016).

   a. The circumstances leading up to the offense

   Tyler had a tumultuous relationship with his adoptive father, who was addicted to

pornography himself. While still a minor, Tyler stumbled onto to a website with child

pornography and then began viewing it. Significantly, he was only 19 years old when he was

arrested on state charges for the same conduct that he is charged with here.

   Courts look at the circumstances leading up to the offense when considering the appropriate

sentence that should be imposed. See U.S. v. Smith (4th Cir. April 22, 2008) 2008 WL 1816564

(unpub.) (in child porn case where guidelines were 78-97 months, sentence of 24 months was not

an abuse of discretion where district court noted defendant was 64 years old and had no criminal

history, defendant was not accused of having violated or molested any minor, did not suffer from

mental illness, there was no risk of recidivism, and he “lived an exemplary life to this point, full

of noteworthy activities”); U.S. v. Huckins, 529 F.3d 1312 (10th Cir. 2008) (where defendant

was convicted of possession of child porn and guidelines were 78-97 months, Court’s variance to

24 months was proper in part because this was defendant’s first conviction, he obtained licenses

for employment and maintained steady employment prior to being charged, and did not occupy a

position of trust with children); U.S. v. Gray, 453 F.3d 1323 (11th Cir. 2006) (in distribution of

porn case where low end of guidelines was 151 months, district court’s sentence of 72 months

was reasonable because the Court took into consideration the Section 3335(a) factors which



                                                  3
          Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 5 of 16




include the “history and characteristics of the defendant—here “the defendant’s age, prior

minimal record, and his medical condition” Defendant was 64, had never molested a child,

suffered from depression and tried to commit suicide several times).

    Here, the Court will see there are a number of factors that weigh in favor of a downward

departure for Tyler, such as his age, the mental abuse he endured from his adoptive father, the

lack of guidance he had as a youth, his low risk of recidivism, the collateral consequences he will

endure, and his remorse and acceptance of responsibility. Based on these factors further

discussed below, the defense requests that this Court determine that a below-guideline sentence

is proper in this case.

    b. Tyler’s Family

    Tyler’s mother (hereinafter “Amanda”) gave birth to him when she was 16 years old. His

mother and biological father were not together at the time of Tyler’s birth and he never knew his

biological father. Tyler’s mother got together with Lloyd Hargrave (Lloyd) soon after Tyler’s

birth and the couple had a child together. This was Tyler’s half-sister Desiree, who was born in

August 2000. Thereafter, Lloyd Hargrave married Amanda on November 22, 2002, when Tyler

was 3 years old. Lloyd adopted Tyler in 2006. Although Lloyd adopted Tyler, he was treated

much worse than his half-sister Desiree. Lloyd was verbally abusive to Tyler throughout the

years and was constantly making demeaning and derogatory remarks to him. During the course

of his childhood, Tyler also witnessed constant arguments between Lloyd and his mother with

his mother frequently ending up in tears. Tyler tried to intercede, but this only made things

worse.

    Lloyd and Amanda Hargrave’s relationship ended when Amanda called Homeland Security

on Lloyd when she found what she believed was child pornography on his computer. She found



                                                4
         Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 6 of 16




searches such as “father fucks daughter,” “Dad powerfucks friend’s daughter,” “daughter fucked

in front of dad,” “daughter wants daddy’s dick “ and similar searches. Homeland Security

conducted an investigation, but did not find any child pornography, only adult pornography and

some disturbing search terms. Lloyd was never charged, but the marriage was over and the

couple divorced in 2012. Amanda laid out the problems in the marriage in both her petition for

divorce and petition for custody citing Lloyd’s “serious addiction to pornographic internet sites”

referencing the sites contained above. She also referenced a disturbing incident with Lloyd’s

inappropriate communications with a 12-year-old neighbor in which the police were called.

   Courts have considered a defendant’s lack of guidance as a youth and disadvantaged

background in determining that a below-Guideline sentence is appropriate. See U.S. v. Floyd,

945 F.2d 1096 (9th Cir. 1991) (in drug case, Court affirms departure from guideline range of 30

years to life to 17 years because of defendant’s abandonment by his parents and lack of guidance

as a youth – rendering defendant less culpable); see also Landrigan v. Schriro, 441 F.3d 638,

648 (9th Cir. 2006) (“Where a defendant's crime is attributable to a disadvantaged background or

emotional or mental problems, the defendant is less culpable than one without the excuse.”).

Furthermore, courts can consider a defendant's troubled upbringing and his exposure to physical

or emotional abuse as a child. U.S. v. Lopez, 938 F.2d 1293, 1298 (D.C. Cir. 1991). As the

Supreme Court has recognized, “Children who are abused in their youth generally face

extraordinary problems developing into responsible, productive citizens.” Santosky v. Kramer,

455 U.S. 745, 789 (1982); see U.S. v. Deigert, 916 F.2d 916, 918-19 (4th Cir. 1990).

   Here, Tyler was abandoned by his biological father before his mother even gave birth to him.

Although Tyler’s stepfather adopted him when he was three years old, his adoptive father

verbally and emotionally abused both Tyler and his mother throughout Tyler’s life. Because



                                                5
             Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 7 of 16




Tyler did not have his biological father in his life, and the father figure Tyler did have was

abusive and addicted to pornography, it is clear Tyler lacked any kind of positive guidance

throughout his youth. While the crime Tyler has been convicted of is reprehensible, it is clear

where he learned this behavior. Despite the nature of the charges, Tyler is a person with many

positive attributes and saving qualities. Indeed, one needs to merely look at the numerous support

letters we have submitted to get a glimpse of the type of person Tyler is. As exemplified in each

of these letters, Tyler is consistently described as “courteous and respectful,” and “always being

willing to help.” 1 Tyler is known by his family and community for his kind heart, his

willingness to help others who are unable to do things for themselves, his incredible work ethic

both inside and outside of school, and his politeness and respect towards others. It is clear when

reading each of the attached support letters that those who know Tyler see him as gracious,

motivated, and compassionate towards everyone he meets.

       c. Educational and Employment History

       Tyler graduated with honors from Massena High School in 2017. He was in the National

Honor Society as well as the Spanish Honor Society. He was also president of the high school’s

chess club for two years and participated in “Whiz Kids” which is a school academic

competition. During the school year, Tyler was employed part-time at McDonald’s and then

Taco Bell. After graduation, Tyler worked as a math tutor, helping SUNY Potsdam students.

       Because of his academic performance in high school, Tyler received a full academic

scholarship to Wells College. He moved to the Wells campus for the fall 2017 semester. This

was a dream come true for Tyler as he was attending a prestigious college and his scholarship

allowed him to concentrate on his studies without having to worry about how he was going to



1
    Support letters attached under separate cover

                                                    6
         Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 8 of 16




pay for his education. Tyler was only able to complete one semester of college before he was

arrested in state court for these same offenses.

       Courts have found that a defendant’s educational and employment history are relevant in

determining whether a downward departure is warranted. See U.S v. Baker, 445 F.3d 987,

992 (7th Cir. 2006) (in distribution of porn case where guideline called for 110 months, 78 month

sentence affirmed: defendant’s “lack of a criminal history, his relatively young age, his religious

background and his history of both employment and higher education...coincides with the

sentencing factors specified in § 3553(a) so below guideline sentence affirmed). Additionally, as

set out in the Sentencing Guidelines, one of the factors courts must consider in sentencing is “the

need of the sentence imposed…to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner.” 18 U.S.C. §

3553(a)(2)(D).

       Similar to the defendant in Baker, Tyler has a lack of a criminal history, is of relatively

young age, and has a history of both higher education and employment. Tyler was pursuing a

college degree at the time he was arrested for this matter, and was consequently unable to

complete his degree. Tyler has been tremendously involved in school since he was a child, and

has strived to succeed academically. To impose a sentence that is longer than necessary would

deprive Tyler of continuing to pursue his degree and may even discourage him from enrolling in

college upon completion of his sentence. Thus, a below-guideline sentence would be sufficient,

but not greater than necessary, to meet both society’s and Tyler’s goals.

   d. Tyler’s Age

   As discussed briefly above, Tyler was only 17 years old at the time this conduct began. He

was viewing child pornography when he was still a minor himself. Even by the time Tyler was



                                                   7
         Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 9 of 16




arrested, he was only a 19-year-old college freshman, barely halfway through his first year. The

Court should consider Tyler’s immaturity and age at the time he was engaging in this activity.

   The Sentencing Guidelines have been liberalized to state that age “may be relevant” as to

whether downward departure should be granted. USSG §5H1.1; Gall v. U.S., 552 U.S. 38

(2007); see U.S. v Polito, (5th Cir. Jan. 31, 2007 No. 06-30133) 2007 WL 313463 (unpub.)

(where defendant convicted of possession of child pornography and guidelines were 27-33

months, district court’s sentence of probation with one year house arrest was reasonable in part

because defendant was 18 at time of the offense “and very immature...and his age and mental

condition prohibited him from acting rationally”); see also U.S. v. Stern, 590 F.Supp.2d 945, 952

(N.D.Ohio, 2008) (in child pornography case, a sentence of twelve months and one day, which

was below the advisory range of 46-57 months, was sufficient but not greater than necessary

because although offense was exceedingly serious, defendant was 14 years old and immature

when he began his activities); United States v. McElheney, 524 F.Supp.2d 983, 997

(E.D.Tenn.2007) ("Typically, defendants in [child pornography] cases are first offenders, highly

educated, middle aged, with solid work histories.") (emphasis added); see also Gall v. United

States, 552 U.S. 38, ----, 128 S.Ct. 586, 601 (2007) ("[Y]outh is more than a chronological fact.

It is a time and condition of life when a person may be most susceptible to influence and to

psychological damage.").

   Here, Tyler began viewing child pornography when he was a minor at 17 years old. Just like

the defendants in the cases mentioned above, Tyler was immature at the time of the offense and

was susceptible to influence. Additionally, Tyler is a first-time offender, has an impressive

educational background, and is substantially younger than most other defendants who are




                                                8
          Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 10 of 16




convicted of child pornography offenses. Therefore, age should be considered by this Court in

determining Tyler’s sentence.

    e. Tyler’s Remorse and Minuscule Risk of Recidivism

        The Court must consider the need to protect the public from further crimes by Tyler

under 18 U.S.C. § 3553(a)(2)(C). The U.S. Sentencing Commission has expressed that “the

likelihood of recidivism and future criminal behavior must be considered” to protect the public.

U.S. SENTENCING GUIDELINES MANUAL, Chapter Four, Introductory Commentary. The

Commission has found that offenders without prior arrests have the lowest recidivism rate of all

other offenders. See U.S. Sentencing Commission, Recidivism and the “First Offender” 13-14

(May 2004) [hereinafter “Recidivism Report”]. 2 Courts have similarly reasoned that

incarceration would have a greater significance for a defendant with no incarceration history.

See United States v. Baker, 445 F.3d 987 (7th Cir. 2006). In Baker, the Seventh Circuit affirmed

a below-guideline sentence for a possessor of child pornography where the lower court took into

account the defendant's "lack of criminal history, [and] his relative young age.” 3 Baker at 992.

    Tyler’s criminal history consists only of a trespass conviction (a violation). (PSR ¶ 44). As

per the Sentencing Commission, these facts give him the lowest rate of potential recidivism. See

Recidivism Report, at 14.

    f. Collateral Consequences of Arrest and Conviction




2
         Recidivism rate for defendants with no prior arrests is 6.8%. See Recidivism and the “First Offender,” 14
available at <http://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2004/200405_Recidivism_First_Offender.pdf>. However, the re-conviction recidivism rate for these
offenders is 2.5%. Id. Re-conviction recidivism rates “limit[] recidivism to the first reconviction during the two
year follow-up period.” Id. at 13.
3
         Additionally, the Court noted as significant, "the District Court's finding that a prison term would mean
more to [the defendant] than to a defendant who had been previously been imprisoned." Baker, at 992.


                                                         9
             Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 11 of 16




       Because of his arrest, Tyler was required to leave Wells College and lose his full academic

Scholarship. Tuition for Wells College for the 2017/2018 academic year was $39,200. Tuition

was recently reduced to $29,400 for the 2019/2020 academic year. 4 Therefore, Tyler would have

lost the equivalent of more than $120,000 in scholarship benefits.

       Courts have recently considered the collateral consequences endured by the defendant when

determining the appropriateness of a downward departure. See U.S. v. Pauley, 511 F.3d 468 (4th

Cir. 2007) (where client pled to possession of child porn, and guidelines were 78-97 months,

downward variance to 42 months affirmed in part because defendant lost his teaching certificate

and state pension as a result of his conduct”); U.S. v. Garate, 543 F.3d 1026, 1028 (8th Cir.

2008) (noting it was appropriate for the district court to consider, under § 3553(a), the “lasting

effects of being required to register as a sex offender”); U.S. v. Baird, 2008 WL 151258,

(D.Neb. Jan. 11, 2008) (unpub.) (in child porn case where guidelines were 41-57 months,

sentence of 24 months was imposed in part because “the defendant has already suffered serious

consequences as a result of his actions. A conviction for possession of child pornography carries

considerable stigma.” Baird has lost his military career, has a felony conviction on his record,

and will have to register as a sex offender:); U.S. v. Wachowiak, 412 F.Supp.2d 958 (E.D. Wisc.

2006) aff’d 496 F.3d 744 (7th Cir. 2007) (where 24-year-old music student convicted of

possessing child pornography, court imposes 70 months, where guideline range was 121-150

months, in part because “the guidelines failed to account for the significant collateral

consequences defendant suffered as a result of his conviction. His future career as a teacher was

ruined, and he was compelled to resign as piano teacher of children and as a church musician. He

will also be forced to live with the stigma of being a convicted sex offender.”)



4
    https://fingerlakes1.com/2018/09/07/wells-college-drops-tuition-costs-for-2019-20-school-year-by-10000/

                                                          10
           Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 12 of 16




       Here, Tyler was awarded a full scholarship to Wells College. Upon being arrested for the

underlying offenses, he lost that full scholarship, and in total lost more than $120,000 in

scholarship award money. Furthermore, Tyler must now register as a sex offender at the age of

20, for offenses that occurred from when he was 17 to 19 years old. Because he is young, the

stigma associated with being a sex offender will follow him the rest of his life, may inhibit him

from receiving employment opportunities, and may prevent Tyler from receiving acceptances

and financial aid from other colleges. In consideration of these collateral consequences, the

Court should find that a downward departure from the sentencing guidelines is appropriate.

III.      A BELOW GUIDELINES SENTENCE IN THIS CASE WILL FULFILL THE
          NEED FOR DETERRENCE

          The court is obligated to impose a sentence that “afford[s] adequate deterrence to

criminal conduct.” § 3553(a)(2)(B). This purpose of sentencing requires a sentence that will

both (1) deter others who might be inclined to receive or possess child pornography from doing

so and (2) specifically deter the defendant from engaging in similar conduct in the future. A

guideline sentence of 210 months to 262 months of incarceration for Tyler is a significantly

harsher sentence than is needed to fulfill both of these goals.

          The incarceration period of five years, coupled with the collateral consequences that

attach to an offense such as post-release supervision is far more than adequate to deter both

Tyler and others from engaging in similar conduct. Because of his conduct, Tyler will have to

comply with strict requirements set by the court, along with becoming a registered sex offender

in any community he lives in. He will not be able to change or make decisions about significant

circumstances in his life, such as where to live or work, which are prized liberty interests,

without first seeking authorization from either his probation officer or, perhaps, even the Court.

Tyler will always be labeled a sex offender and will bear that scarlet letter for a majority of his

                                                  11
        Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 13 of 16




life. These collateral consequences of conviction—regardless of whether any prison sentence is

imposed at all—are sufficient to deter a young person like Tyler from looking at child

pornography. See United States v. Mateo, 299 F.Supp.2d 201, 210 (S.D.N.Y.2004) (“[B]eyond

the offender's actual deprivation of liberty when incarcerated, a host of other penalties and

burdens always attend criminal conviction, to name a few: losses of family life, of

socioeconomic status, of employment and career opportunities; diminution of certain civil rights

and entitlements; and countless humiliations and indignities commonly associated with living in

confinement”).


IV.    THE SENTENCING GUIDELINE ENHANCEMENTS SET FORTH IN U.S.S.G. §
       2G2.2 RESULT IN A GUIDELINE RANGE THAT IS INCOMPATIBLE WITH §
       3553(A) FACTORS

       The defense submits that in the present case the Sentencing Guidelines should be rejected

on policy grounds. A sentencing judge “may vary from Guideline ranges based solely on policy

considerations, including disagreements with the Guidelines.” Kimbrough v. United States, 552

U.S. 85 at 101 (2007). Such a policy disagreement is appropriate in this case because several of

the enhancements that the PSR applies to Tyler’s case have been widely criticized on policy

grounds.

       The child pornography Guideline -- Section 2G2.2 -- has been described as “an eccentric

Guideline of highly unusual provenance which, unless carefully applied, can easily generate

unreasonable results.” United States v. Dorvee, 616 F.3d 174, 188 (2d Cir. 2010). The Second

Circuit has criticized the 2G2.2 Guidelines and held that applying enhancements that are inherent

to the crime and, consequently, apply to the vast majority of defendants, such as § 2G2.2

enhancements, “eviscerates the fundamental statutory requirement in § 3553(a).” Id; see also

United States v. Jenkins, 854 F3d. 181, 190 (2d Cir. 2017)(Sentence of 225 months in prison that

                                                12
        Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 14 of 16




was 165 months above statutory minimum and 15 months below statutory maximum, imposed

upon defendant convicted of possession and transportation of child pornography, was shockingly

high, favoring remand for resentencing; application of Sentencing Guideline governing child

pornography offenses that allowed for cumulation of repetitive, all-but-inherent enhancements

placed defendant, who possessed and transported child pornography only for his own personal

use, at top of range with very worst offenders, where he did not belong).

       In Dorvee, a defendant pled guilty to distribution of child pornography and was sentenced

to a term of 240 months in prison, the statutory maximum. Id. at 178. In vacating the sentence,

the Second Circuit found and identified “certain serious flaws” in § 2G2.2 and encouraged

district judges to recognize their broad discretion to impose below-Guidelines sentences rather

than mechanically applying 2G2.2. According to the PSR, multiple enhancements were applied

to Tyler’s offense that adjusted his total offense level upwards, as follows:

   •   2 levels because the offenses involved prepubescent minors
       pursuant to U.S.S.G. § 2G2.2(b)(2), see [PSR ¶ 28];

   •   5 levels because he engaged in distribution for valuable consideration, but not for
       pecuniary gain pursuant to U.S.S.G. § 2G2.2(b)(3)(B) see [PSR ¶ 29];

   •    4 levels because the offenses involved material that portrays sadistic or masochistic
       conduct, pursuant to U.S.S.G. § 2G2.2(b)(4)(A), see [PSR ¶ 30];

   •    2 levels because the offenses involved the use of a computer for the possession,
       transmission, receipt or distribution of the images and videos of child pornography,
       pursuant to U.S.S.G. § 2G2.2(b)(6), see [PSR ¶ 31];

   •   5 levels because the offense involved 600 or more images of child pornography pursuant
       to U.S.S.G. § 2G2.2(b)(7)(D), see [PSR ¶ 32].




                                                 13
          Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 15 of 16




       These enhancements were addressed in Dorvee, recognizing that they apply in virtually

every case. Dorvee, 604 F.3d at 96. They raise Tyler’s offense level to 37 5 and increase his

guidelines from 30-37 months up to 210-262 months, resulting in an overly severe sentence. As

examined below, these enhancements apply in virtually every case and fail to distinguish Tyler’s

actual culpability.

         These child pornography-sentencing enhancements set forth in U.S.S.G. § 2G2.2 are now

being rejected by many federal courts. See United States v. R.V., 157 F. Supp. 3d 207, (E.D.N.Y.

Jan. 21, 2016) (collecting cases). This is because the sentencing enhancements used to

determine the advisory guideline range under 2G2.2 are not the product of any careful study or

empirical data. Instead, the child pornography Guidelines were “amended at the direction of

Congress rather than through the Sentencing Commission’s empirical approach.” Id at 252.

Indeed, the Commission “opposed some changes to the Guidelines directed by Congress and has

sought authority from Congress to amend the current child pornography provisions.” Id.

         When Guidelines are guided by statutory directives, rather than empirical analysis, such as

§2G2.2 enhancements, a Court is not presented with the ordinary case in which the Commission’s

recommendation of a sentencing range will reflect a rough approximation of sentences that might

achieve 3553(a)s objectives. See, e.g., Kimbrough, 552 U.S. at 109 (quoting Rita v. United States,

551 U.S. at 350); see also Gall v. United States, 552 U.S. at 46 n. 2 (noting that not all Guidelines

are tied to empirical evidence). In these cases, it is not an abuse of discretion for a district court

to conclude that application of the Guideline yields a sentence greater than necessary to achieve

section 3553(a)’s purposes. Kimbrough, 552 U.S. at 109. Here, the court should make that

conclusion and impose a below-Guidelines sentence.


5
  The total offense level without the above enhancements is 19 (after acceptance), which results from a base offense
level of 22.

                                                         14
         Case 8:18-cr-00069-GLS Document 29 Filed 11/05/18 Page 16 of 16




V.      CONCLUSION

        The Supreme Court, through its decision in Booker has returned discretion to the

sentencing courts and thus affirmed that sentencing is an individualized process which takes into

account all relevant circumstances to determine a sentence that is not greater than what is

necessary to accomplish the goals of 18 U.S.C. § 3553(a)(2). Tyler’s actions were driven by

unfortunate circumstances in his personal life. He has admitted his actions, accepts them as

wrong, and is prepared to receive his punishment. Tyler is extremely remorseful, and has the full

support of his family. Furthermore, a below-guideline sentence of 60 months is fully consistent

with a significant number of child pornography cases that have been recently decided by this

very Court. 6 Based upon the foregoing, the defense respectfully requests this Court consider the

mitigating factors in this case and find a below-guideline sentence sufficient and appropriate. We

further request that this Court recommend a designation of FCI Danbury as Tyler has relatives

very close to that facility who would be able to visit him regularly.

DATED:           November 5, 2018                           LISA A. PEEBLES
                                                            Federal Public Defender

                                                   By:     S/Randi J. Bianco, Esq.
                                                            Assistant Federal Public Defender
                                                            Bar Roll No. 507514
                                                            Clinton Exchange, 3rd Floor
                                                            4 Clinton Street
                                                            Syracuse, New York 13202
                                                            (315) 701-0080
cc:     Geoffrey Brown, AUSA
        Sahar L. Amandolare, AUSA
        USPO Angela Bennett Rodriguez
        Tyler Hargrave




6
 See U.S. v. Isaacson, 16-CR-047 (GLS); U.S. v. Colon, 16-CR-183 (GLS); U.S. v. Lillie, 16-CR-245 (GLS); U.S. v.
Gentile, 16-CR-222 (GLS); U.S. v. Rothfeder, 15-CR-335 (GLS); U.S. v. Shaw, 16-CR-00160 (GLS); U.S. v. Tefft,
13-CR-00340; U.S. v. Kemprowski, 13-CR-00291 (GLS).

                                                      15
